Citation Nr: 0003116	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-26 415 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Raul Correa Grau


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1996 rating decision of the Puerto Rico 
Public Advocate for Veterans Affairs, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDING OF FACT

The record contains a current diagnosis of PTSD as a result 
of reported in-service stressors.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD. The Board finds that this claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a). A well-grounded 
service connection claim for PTSD has been submitted when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability." Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).

These requirements are satisfied in this case by a diagnosis 
of PTSD based on the veteran's reported in-service stressors 
shown in an October 1995 statement from Dr. Raul Correa Grau 
as well as testimony of Dr. Grau at a hearing at the RO in 
October 1997.  For the purpose of determining whether a claim 
is well grounded, the credibility of the evidence is to be 
presumed.  Robinette v Brown, 8 Vet. App. 69 (1995).  Under 
these circumstances, the claim for service connection for 
PTSD is well grounded.  Cohen, 10 Vet. App. at 137.  


ORDER

The veteran having presented a well-grounded claim, the 
appeal is granted to this extent. 


REMAND

The VA has a duty to assist the veteran in developing facts 
pertinent to well-grounded claim (i.e., a claim which is not 
inherently implausible).  38 U.S.C.A. § 5107(a)( West 1991); 
38 C.F.R. §§ 3.103(a), 3.159 (1997).  This duty includes 
obtaining all private and governmental records, and, when 
indicated by the circumstances of the case, ordering a 
medical examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board notes that the RO did not attempt to verify the 
stressors reported by the veteran in a statement received in 
October 1996 and at his hearing in October 1997.  As the 
veteran has presented a plausible claim for service 
connection for PTSD, this must be accomplished.  

Accordingly, the claim is remanded for the following:

1.  The RO should forward the veteran's 
statement and hearing testimony of 
alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), and request 
that that organization investigate and 
attempt to verify the alleged stressors.

2.  If any of the veteran's alleged 
stressors are verified by USASCRUR, the 
veteran should be examined by a VA 
psychiatrist to determine whether the 
veteran has post-traumatic stress 
disorder.  All necessary special studies 
or tests including psychological testing 
and evaluation are to be accomplished.  
If a diagnosis of post-traumatic stress 
disorder is appropriate, the examiner 
should specify the credible "stressors" 
that caused the disorder and the evidence 
upon which they relied to establish the 
existence of the stressor.  The report of 
examination should include a complete 
rationale for all opinions expressed.  
The entire claims folder should be made 
available to and reviewed by the 
examiner.  


3.  When this action is completed, the 
claims should be reviewed by the RO.  
Should the decision remain adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the appropriate period 
to respond.  

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 



